Citation Nr: 18100284
Decision Date: 04/04/18	Archive Date: 04/04/18

DOCKET NO. 10-30 972
DATE:	April 4, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure is dismissed.
FINDING OF FACT
The Veteran passed away on February 11, 2018.
CONCLUSION OF LAW
Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017); but see 38 U.S.C. § 5121A (West 2014); 38 C.F.R. § 3.1010, 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran had active duty service from April 1966 to April 1983 in the United States Navy.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.
 
1. Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.
Unfortunately, the Board received notification indicating that the Veteran is deceased.  The Veteran passed away on February 11, 2018, during the pendency of the appeal.  As a matter of law, appellants claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2017).








In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claims brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2-16).  The Boards dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion. See 38 U.S.C. § 5121A; 38 C.F.R. §§ 3.1010, 20.1302.  A request for substitution must be filed with the Agency of Original Jurisdiction (AOJ) not later than one year after the date of the appellants death.  38 C.F.R. § 3.1010 (g)(5).  If the AOJ grants the request to substitute, the case will assume its original place on the Boards docket. 38 C.F.R. §§ 20.1302 (a), 20.900(a)(2) (2017). 

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel

